Chalmers, J.,
delivered the opinion of the court.
Stripped of unnecessary details, and accepting the verdict of the jury as settling the facts in favor of defendants in error, the legal question presented is this: Where a parol contract for the sale of land is made, under which the vendee goes into possession, with the understanding and agreement that, if he fails to pay the purchase-money at the end of the year, he will pay a stipulated rent, is the vendor bound to tender a deed in making his demand for the purchase-money, before he can maintain distress for the rent ?
We answer the question in the negative. The contract between the parties is void as a contract of purchase, but good as a contract of leasing for one year. The vendor, therefore, is under no legal obligation, in making demand of the purchase-money, to tender a deed. The vendee, having in this case confessedly failed to pay, or to oifer to pay, the purchase-money, came under the conditional obligation which he had by his contract imposed upon himself, to pay rent. This, being a valid legal obligation, was enforceable by distress warrant.
Judgment affirmed.